This is an appeal by the petitioner from an order denying petitioner’s application for an order directing the respondents to indorse his Italian license to practice medicine by virtue of the authority conferred upon the Regents by subdivision 3 of section 51 of the Education Law. The Board after carefully examining all the evidence before it decided that the evidence submitted was not satisfyingly sufficient to warrant such indorsement but offered the petitioner the *860right to take medical licensing examinations. An examination of the entire record shows that there is no question of fact for review, the facts being admitted, and it also shows that the action of the Board of Regents was not arbitrary, unfair or capricious and, therefore, the order appealed from is affirmed. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ. [168 Mise. 841.]